Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Takeo Ohashi on 6/2/2022. This amendment was made to correct claim numbering. Claims 19-27 are allowed. 
The application has been amended as follows: 
Amendments to the Claims:

The following listing replaces all prior listing of claims in the present application.

Listing of Claims;

Claims 1-18 (canceled)
Claim 19 (Previously presented)
A starry sky reproducing device comprising: 
a ceiling section an inner surface of which has a semi-spherical surface on which a starry sky can be reproduced; 
a wall section which has a nearly vertical wall surface contiguous to a lower end section of the semi-spherical surface of the ceiling section; 
a floor section on which the wall section is installed; 
a plurality of seats which are installed on the floor section;
one or more partial starry sky reproducing means for reproducing details of a part of a starry sky, the partial starry sky reproducing means being installed between the seats and the wall surface, preferably at positions in a proximity of the wall surface; and
one or more telescopes through which a detailed image of a part of a starry sky which the partial starry sky reproducing means reproduces can be observed, the telescopes being installed at positions between the seats and the wall surface opposing the partial starry sky reproducing means across a center of the semi-spherical surface of the ceiling section.
Claim 20 (New)
A starry sky reproducing device according to Claim 19, further comprising: 
starry sky projection means for projecting a starry sky on the semi-spherical surface of the ceiling section, the starry sky projection means being installed near a center of the floor section and near a center of the semi-spherical surface of the ceiling section;
wherein the reproduction of starry skies on the inner surface of the semi-spherical surface of the ceiling section is conducted using projection; and
wherein the telescopes are installed at positions between the seats and the wall surface opposing the partial starry sky reproducing means across the starry sky projection means.
Claim 21 (New)
A starry sky reproducing device according to Claim 20, wherein the aforementioned partial starry sky reproducing means are disposed lower than the lower end section of the semi-spherical surface of the aforementioned ceiling section.
Claim 22 (New)
A starry sky reproducing device according to Claim 20, wherein the starry sky reproducing device of the present invention is equipped with a plurality of pairs of the aforementioned partial starry sky reproducing means and telescopes and at least two pairs are disposed at positions so that viewing directions of the telescopes cross each other.
Claim 23 (New)
A starry sky reproducing device according to Claim 20, wherein the starry sky reproducing device has commentary information providing means for providing observers with commentary information of celestial objects they observe.
Claim 24 (New)
A starry sky reproducing device according to Claim 23, wherein the aforementioned commentary information providing means have within-field-of-view information providing means for providing the commentary information for celestial object observations so that observers can view the commentary information within a field of view of celestial object observations.
Claim 25 (New)
A starry sky reproducing device according to Claim 20, wherein the aforementioned telescopes have focusing condition changing means for adjusting focusing conditions depending on differences in observers’ vision.
Claim 26 (New)
A starry sky reproducing device according to Claim 20, wherein the starry sky reproducing device has:
observer identification information input means for inputting observer identification information for identifying observers; and
observer-specific information input means for inputting information specific to observers from a server based on the observer identification information inputted; 
whereby, based on the information specific to observers, the starry sky reproducing device changes provided contents of commentary information or focusing conditions.
Claim 27 (New)
A starry sky reproducing device according to Claim 20, wherein the starry sky reproducing device of the present invention has observer-specific information setting means for recording information specific to observers on a server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647. The examiner can normally be reached M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/               Primary Examiner, Art Unit 3715